DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kogure (US Publication 2019/0197660 A1).
As per claim 1, Kogure teaches every limitation as claimed in claim 1 including a method (AB; FIG. 8) of processing a 360 degree video, the method being performed by at least one processor (FIG. 1), and the method comprising: 

determining a target viewing area around the interest object, in the 360 degree video (para. [0060] “cuts out a region of interest”; FIG. 4 #301 & #302: FIG. 6 #400-402; FIG. 12 # 601 and 602; FIG. 14 #701, 702, and 703); and 
processing the target viewing area while refraining from processing a remaining viewing area excluding the target viewing area, in the 360 degree video (para. [0061] “the distortion correction processing unit 107 performs a distortion correction process on the image cut out”; FIG. 4; FIG. 7; FIG. 11; FIG. 13; FOG. 15). 
As per claim 2, dependent upon claim 1, Kogure teaches displaying the 360 degree video; receiving a selection of the interest object in the 360 degree video that is displayed; and setting the user information to indicate the interest object, based on the selection of the interest object being received (FIG. 1 #15; FIG. 4, 6,1  &12; para. [0054]-[0055]; para. [0072]). 
As per claim 3, dependent upon claim 1, Kogure teaches determining the interest object, further based on any one or any combination of facial recognition, object recognition, text recognition and bar code image recognition (para. [0072]). 
As per claim 4, dependent upon claim 1, Kogure teaches determining the target viewing area comprises determining an actual size of the target viewing area to be a predetermined size (para. [0055] “The set size of the region described above may be 
As per claim 5, dependent upon claim 1, Kogure further teaches determining a plurality of objects in the 360 degree video, based on the user information indicating the plurality of objects; and determining the target viewing area around the plurality of objects, in the 360 degree video (para. [0054]-[0055], [0060]; FIG. 10, 12, 14). 
As per claim 9, dependent upon claim 1, Kogure teaches that the target viewing area is offset from a center of the interest object, based on a position of the interest object (FIG. 4 #301 & 302). 
As per claim 13, dependent upon claim 1, Kogure teaches any one or any combination of the determining the interest object, determining the target viewing area and processing the target viewing area is performed by one or more nodes in a network (FIG. 3, 17 &18). 
Claim 14, an independent apparatus claim, is rejected as applied to method claim 1.

Claim 15, dependent upon claim 14, is rejected as applied to claim 2 above.

Claim 16, dependent upon claim 14, is rejected as applied to claim 3 above.

Claim 17, dependent upon claim 14, is rejected as applied to claim 4 above.

Claim 18, dependent upon claim 14, is rejected as applied to claim 5 above.

Claim 20, an independent medium claim, is rejected as applied to method claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), as applied above to claims 1 and 14 respectively, in view of Namizuka et al. (US Patent 5,287,203 A, hereafter Namizuka).
As per claim 6, dependent upon claim 1, Kogure teaches cropping target viewing area from the 360 degree video (FIG. 4 & 6; para. [0060] “cuts out a region of interest from a captured image”), and correcting distortion in the target viewing area while refraining correcting distortion in the remaining viewing area (FIG. 5 & 7; para. [0061]). Kogure, however, does not teach encoding a cropped region. 
	Namizuka discloses an image encoding method in which a partial image is selected and encoded, while the remaining image is refrained from encoding (FIG. 7A-7B; col. 8 lines 26-39). 


Claim 19, dependent upon claim 14, is rejected as applied to claim 6 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), as applied above to claim 1, in view of Croxford (US Publication 2020/0250454 A1).
As per claim 7, Kogure does not teach the recited limitations.
Croxford discloses a method for processing video data, in which encoding regions of interest within input frames is performed in accordance with a different encoding scheme to the remaining regions within the input frames (AB). Specifically, the regions of interest may be encoded at a higher quality level, and the remaining portion may be encoded at a lower quality level (para. [0055]-[0059]). Croxford further teaches merging the encode data of regions of interest and remaining portion (FIG. 1 #140).
Taking the combined teachings of Kogure and Croxford as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider encoding ROI and remaining portion of an image in different schemes as performed by Croxford in order to achieve a good balance between quality and efficiency. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), as applied above to claim 1, in view of Tanaka et al. (US Publication 2013/0176208 A1, hereafter Tanaka).
As per claim 8, Kogure does not teach the recited limitations.
	Tanaka discloses a method for aligning the center of a gaze area and the center of an object (para. [0209]). 
Taking the combined teachings of Kogure and Tanaka as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider aligning the center of a target viewing area and the center of an object in order to put the object in a more important position.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), as applied above to claim 1, in view of Lai et al. (US Publication 2017/0345205 A1, hereafter Lai).
As per claim 10, Kogure does not teach the recited limitations.
Lai discloses a method for selecting a ROI from a 360 degree image (FIG. 2 #245) and projecting the ROI into a planner image (FIG. 2 #275). The projecting process is a process for correcting distortion. Note the remaining portion of the 360 degree image is also corrected in the same manner. Fig. 2 right part rectangular image is a combination of the ROI and the remaining portion after correction. 
Taking the combined teachings of Kogure and Lai as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), as applied above to claim 1, in view of Adsumilli et al. (US Publication 20170366814 A1, hereafter Adsumilli).
As per claim 11, Kogure does not teach the recited limitations.
Adsumilli teaches determining background and foreground elements in an image a video; and encoding foreground elements with a higher image quality, while encoding the background elements with a lower image quality (para. [0104]).
Taking the combined teachings of Kogure and Adsumilli as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider encoding background and foreground of an image in different schemes as performed by Adsumilli in order to achieve a good balance between quality and efficiency. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kogure (US Publication 2019/0197660 A1), in view of Adsumilli et al. (US Publication 20170366814 A1, hereafter Adsumilli), as applied above to claim 11, and further in view of Klassen (US patent 6,498,868 B1).
As per claim 12, Kogure in view of Adsumilli teaches determining a new foreground element of the 360 degree video (Kogure FIG. 6, 12, 14), but does not teach the rest limitations.

Taking the combined teachings of Kogure, Adsumilli and Klassen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider generating a new composite image by merging new object and old background in order to reuse already encoded background and further reduce computation load. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664